        Case 1:18-cr-00601-PGG Document 428 Filed 03/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                                ORDER

JEAN-CLAUDE OKONGO LANDJI and JIBRIL                             18 Cr. 601 (PGG)
ADAMU,

                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              Trial in this action will commence on Tuesday, June 8, 2021 at 9:30 a.m. The

courtroom will be announced in a subsequent order.

              Pretrial submissions – motions in limine, proposed voir dire, and requests to

charge – are due on Friday, May 7, 2021. Responsive submissions are due on Friday, May 14,

2021.

Dated: New York, New York
       March 4, 2021
